DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 17123727 attorney docket 099077.025348. Application is a division of 16376596, filed 04/05/2019, now U.S. Patent #10892356.16376596 is a continuation in part of 16260095, filed 01/28/2019, now U.S. Patent #10840334. 16260095 is a continuation in part of 15424209, filed 02/03/2017, now U.S. Patent #10192980. 15424209 is a continuation in part of 15192545, filed 06/24/2016, now U.S. Patent #11430882, and applicant is Cree Inc.  Applicant’s election without traverse of Invention I, claims 1-3, 5, 7-13, 15, 17 and 18  in the reply filed on 8/16/2022 is acknowledged. Claims 1-3, 5, 7-13, 15, 17 and 18 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 12 and their dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 11 recites in part “a p-region being at least one of the following: in the substrate or on the substrate below said group III-Nitride barrier layer, wherein the p-region is buried below the group III-Nitride barrier layer…”  The limitations appear contradictory.  In addition, it is not clear how the limitation “buried” limits the p-region.  Claim 12 suffers the same defect.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 9 recites that the P-region is not vertically past the gate.  Examiner believes that the applicant intended to claim a p-region not horizontally past the gate, because the p-region is limited to being under the barrier, and there is no support for a barrier that can be in contact with the gate and extend high enough so that the p-region can be vertically past the gate, so the limitation does not further limit the device. Examiner will continue with the alternative language.  However, if the applicant intended the submitted language, Lidow teaches a p-region that does not extend vertically past the gate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3 and 5 are  rejected under 35 U.S.C. 102a1/a as being anticipated by Lidow et al. (U.S. 2012/0153300).

As for claim 1,
Lidow teaches in figure 4A an apparatus, comprising:
a substrate (52); 
a group III-Nitride buffer layer (53, GaN as a top layer [0051]) on the substrate; 
a group III-Nitride barrier layer (54) on the group III-Nitride buffer layer, the group III- Nitride barrier layer comprising a higher bandgap than a bandgap of the group III-Nitride buffer layer (AlGaN, [0052] has a higher bandgap than GaN); 
a source (56) electrically coupled to the group III-Nitride barrier layer; 
a gate (57) electrically coupled to the group III-Nitride barrier layer; 
a drain (55) electrically coupled to the group III-Nitride barrier layer; and 
a p-region (51, [0054]) being at least one of the following: in the substrate or on the substrate below said group III-Nitride barrier layer (shown in the substrate), wherein the p-region is buried below said group III-Nitride barrier layer and the p- region is configured without a p-type material contact (via 50 is Aluminum, [0054]).

As for claim 2,
Lidow teaches the apparatus of claim 1, wherein the p-region is implanted ([0053]).

As for claim 3,
Lidow teaches the apparatus of claim 1, wherein the p-region is in the substrate below said group III-Nitride barrier layer (shown in figure 4A).

As for claim 5,
Lidow teaches the apparatus of claim 1, wherein the p-region is arranged solely in the substrate below said group III-Nitride barrier layer (Shown only in the substrate in figure 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Saito (U.S. 2012/0187451). 

As for claims 7 and 8,
Lidow teaches the  apparatus of claim 1, but does not teach the device with a field plate.
However, Saito teaches a Hemt with a field plate (51); wherein the field plate is electrically coupled to said source (20).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the field plate of Saito  to the device of Lidow because the field plate can “reduce the electric filed at the edge part of the gate electrode” Saito [0006]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Lidow in view of Saito makes obvious the apparatus of claim 8, and in the combination, Lidow teaches that the p-region is buried below the group III-Nitride barrier layer and the p-region is structured and arranged to extend an entire length parallel to the group III-Nitride barrier layer. (figure 7A)
It would have been obvious to one skilled in the art at the effective filing date of this application extend the p-region to the edge of the barrier layer to provide complete isolation from the substrate. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Saito in further view of Sriram et al. (U.S. 2004/0099888).

As for claim 9,
Lidow in view of Saito makes obvious the apparatus of claim 8, and in the combination, Lidow teaches  the p-region is buried below the group III-Nitride barrier layer and the p- region is structured and arranged to extend a limited length parallel to the group III- Nitride barrier layer,
The combination does not teach that the p-region is not located vertically past the gate.
However, Sriram teaches in figure 3, a p-region that is not located vertically past the gate. 
It would have been obvious to one skilled in the art at the effective filing date of this application to terminate the p-region short of the far edge of the gate to “improve breakdown voltages without compromising other performance characteristics of the device… because the presence of the p-type conductivity region may inhibit electron injection from the source, which in turn may increase breakdown voltage.” Sriram [0043]. “the fact that the p+ conductivity region 14 does not extend to beneath the drain region may hinder the introduction of parasitics into the device and, thus, device performance may not be influenced.” One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 11-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lidlow in view of Sriram.

As for claim 11,
Lidow teaches in figure 4A an apparatus comprising: 
a substrate (52); 
a group III-Nitride buffer layer on the substrate  (53, GaN as a top layer [0051]); 
a group III-Nitride barrier layer (54) on the group III-Nitride buffer layer, the group III- Nitride barrier layer comprising a higher bandgap than a bandgap of the group III-Nitride buffer layer  (AlGaN, [0052] has a higher bandgap than GaN); 
a source (56) electrically coupled to the group III-Nitride barrier layer; 
a gate (57) electrically coupled to the group III-Nitride barrier layer; 
a drain (55) electrically coupled to the group III-Nitride barrier layer; and 
a p-region (51) being at least one of the following: in the substrate or on the substrate below said group III-Nitride barrier layer (shown in the substrate), 
wherein the p-region is buried below the group III-Nitride barrier layer.
Lidlow does not teach that the P-region is structured and arranged to extend a limited length parallel to the group III- Nitride barrier layer such that the p-region is not located vertically under the gate.
However, Sriram teaches in figure 3, a p-region that is not located vertically past the gate. 
It would have been obvious to one skilled in the art at the effective filing date of this application to terminate the p-region short of the far edge of the gate to “improve breakdown voltages without compromising other performance characteristics of the device… because the presence of the p-type conductivity region may inhibit electron injection from the source, which in turn may increase breakdown voltage.” Sriram [0043]. “the fact that the p+ conductivity region 14 does not extend to beneath the drain region may hinder the introduction of parasitics into the device and, thus, device performance may not be influenced.” [0047] One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12
Lidow in view of Sriram makes obvious the apparatus of claim 11,  and in the combination Lidow teaches the p-region is buried below said group III-Nitride barrier layer (fig. 4A) and the p-region is configured without a p-type material contact (contact is aluminum. Lidow [0054].

As for claim 13,
Lidow in view of Sriram makes obvious the apparatus of claim 11, and in the combination, Lidow teaches that the p-region is in the substrate below said group III-Nitride barrier layer.

As for claim 15,
Lidow in view of Sriram makes obvious the apparatus of claim 11, and in the combination, Lidow teaches that the p-region is arranged solely in the substrate below said group III-Nitride barrier layer (It is implanted into the substrate before the buffer layer is added).

As for claim 17,
Lidow in view of Sriram makes obvious the apparatus of claim 11, but does not teach that the p-region is on the substrate below said group III-Nitride barrier layer.
However, Sriram teaches in figure 1 that the p-region can be implanted into the buffer layer [0060].
It would have been obvious to one skilled in the art at the effective filing date of this application to put the p-region in the buffer layer because it reduce the damage to the substrate and allows the p-region to be closer to the channel. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 18,
Lidow in view of Sriram makes obvious the apparatus of claim 17, and in the suggested combination, Sriram teaches that the p-region is implanted [0060].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893